Lawrence, Judge:
The question of the proper statutory value of certain electro polishers imported from Denmark forms the subject of this appeal for a reappraisement.
The parties hereto have submitted the case for decision upon a stipulation of fact wherein it was agreed that the market value or price at the time of exportation of the involved electro polishers, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal market of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was 4,500 Danish kroner per machine, plus the' cost of packing, as invoiced. It was further stipulated and agreed that there was no higher export value for the merchandise herein at the time of the exportation thereof.
Upon the agreed facts, I find that foreign value, as that value is defined in section 402 (c), as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c)), is the proper basis for determining the value of the electro polishers in question and that said value is 4,500 Danish kroner per machine, plus the cost of packing, as invoiced.
Judgment will be entered accordingly.